Citation Nr: 0713543	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-18 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for myositis ossificans of 
the right thigh, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1972 to 
November 1973.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2004 decision by the RO.

The veteran testified at a hearing held at the RO on July 28, 
2005, before a decision review officer.


FINDINGS OF FACT

The veteran's myositis ossificans of the right thigh is not 
objectively manifested by loss of range of motion.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for myositis ossificans of the right 
thigh have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5003, 
5010, 5023, 5251, 5252, 5253) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim for an increased 
rating, a VCAA notice letter was sent in January 2003, prior 
to the RO's March 2004 decision.  That letter informed the 
veteran of the evidence necessary to establish an increased 
rating.  He was notified of his and VA's respective duties 
for obtaining evidence.  He was asked to send information 
describing additional evidence for VA to obtain, or to send 
the evidence itself.  In a March 2006 letter to the veteran, 
the RO additionally informed him of the criteria for 
establishing a rating and an effective date in connection 
with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim for an increased 
rating, some of the required notice was not provided to the 
veteran until after the RO entered its March 2004 decision on 
his claim. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his VA treatment 
(all of his treatment has been at VA medical facilities, or a 
VA contract medical).  He was afforded a VA examinations 
relating to his claim for an increased rating for his 
service-connected myositis ossificans during June 2002, March 
2003, and February 2005.  The veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.

II.  The Merits of the Veteran's Claim

The veteran contends that an evaluation higher that 10 
percent is warranted for his service-connected myositis 
ossificans because of the chronic pain that it causes him.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. § 
4.40 (2006).  To that end, section 4.40 provides that:

. . . The functional loss may be due to 
absence of part, or all, of the necessary 
bones, joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2006).  To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).

	(b)  More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.).

	(c)  Weakened movement (due to 
muscle injury, disease or injury of 
peripheral nerves, divided or lengthened 
tendons, etc.).

          (d)  Excess fatigability.

          (e)  Incoordination, impaired 
ability to execute skilled movements 
smoothly.

	(f)  Pain on movement, swelling, 
deformity or atrophy of disuse. . . 

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  38 C.F.R. § 4.45(f); see also 38 C.F.R. § 4.59 
(2006) ("The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability").

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2006). The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation). DeLuca, 
supra.
  
The veteran's service-connected right thigh disability has 
been rated pursuant to Diagnostic Code 5023 for myositis 
ossificans.  The diseases under Diagnostic Codes 5013 through 
5024 will be rated on limitation of motion of affected parts, 
as arthritis, degenerative, except gout which will be rated 
under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic 
Code 5023 (2006).

Thigh disabilities manifested by limitation of extension are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (2006).  A 10 percent rating is 
warranted for limitation of extension to 5 degrees.

Thigh disabilities manifested by limitation of flexion are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2006).  A 10 percent rating is 
warranted for limitation of flexion to 45 degrees.  A 20 
percent rating is warranted for limitation of flexion to 30 
degrees.  A 30 percent rating is warranted for limitation of 
flexion to 20 degrees, and a 40 percent rating is warranted 
for limitation of flexion to 10 degrees.  Id.

Impairment of the thigh is evaluated under the criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2006).  A 
10 percent rating is warranted for limitation of rotation of 
the thigh when cannot toe-out more than 15 degrees on the 
affected leg.  A 10 percent rating is also warranted for 
limitation of adduction of the thigh when cannot cross legs.  
A 20 percent rating is warranted for limitation of abduction 
of the thigh where motion is lost beyond 10 degrees.  Id.

Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2006).  When, however, the limitation of motion of the 
involved joint(s) is noncompensable under the appropriate 
diagnostic code(s), a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.

A review of the record shows that, by rating action dated in 
January 1996, the RO granted the veteran's claim of 
entitlement to service connection for myositis ossificans of 
the right thigh evaluated at 10 percent, effective from June 
16, 1995.  By a June 1997 decision, the Board granted an 
earlier effective date of March 10, 1988.  By a September 
2002 decision, the RO granted service connection for a 
surgical scar on the veteran's right thigh with a disability 
rating of 10 percent.

The veteran reported that he injured his right thigh when he 
tripped and fell into a bulkhead while aboard ship during 
June 1972 when he was on active duty in the Navy.  His 
service medical records reveal an October 1973 x-ray 
diagnosis of myositis ossificans of the right thigh.  The 
record contains VA treatment reports for the veteran's 
myositis ossificans of the right thigh from 1988 to September 
2005.   

At a September 1995 VA examination, prior to his surgery in 
2000, and in connection with his claim for service 
connection, the veteran complained that his right lower limb, 
particularly his knee, gave way about two times in the past 
two years.  He also had a dull ache in his right thigh, and 
occasional numbness and tingling in the right lower limb.  
The examiner observed that the veteran had normal range of 
motion in his right hip and knee.  He had normal muscle 
stretch reflexes at the knee jerk, the ankle jerk, and the 
inner and outer hamstring bilaterally.  He had normal 
sensation to light touch in the right thigh and leg.  There 
was normal muscle strength in all muscle groups in both lower 
limbs.  The heel to the buttocks in the prone position lacked 
six inches of touching the buttocks bilaterally.  Straight 
leg raising was 85 degrees on the left and 60 degrees on the 
right.  The x-ray study clearly showed an osteophyte 
protruding in the right proximal thigh, and there was clearly 
a heterotopic bone formation attached to the thigh.  It was 
16 centimeters in length and a base of 10 centimeters on the 
right proximal anterolateral femur.  The examiner's diagnosis 
was myositis ossificans of the right anterolateral proximal 
thigh.  

During November 2000 the veteran underwent surgery to remove 
the growth from his right femur.  He has been afforded VA 
examinations in connection with his claims for increase 
during June 2002, March 2003, and February 2005.

At the June 2002 VA examination, the veteran complained of 
pain in the area of the incision on his right thigh, with 
some numbness and tingling around the incision site.  The 
pain is constant.  Cold air, walking, and standing will 
precipitate the pain, and rest will help to alleviate the 
pain.  The examiner noted that the veteran had no infections, 
and he used no crutches, braces, or canes.  The veteran had 
full range of motion of the right knee with 150 degrees of 
flexion, and zero degrees of extension.  There were no 
obvious abnormalities of the joint capsule, and this (the 
veteran's pain) appeared to be localized on the right side, 
mainly on the vastus medialis.  He noted some peripheral 
nerve damage only around the area of the incision, and stated 
that only cutaneous peripheral nerves were involved.  The 
examiner diagnosed that the veteran had continued myositis of 
the right thigh secondary to his injury in the military, and 
peripheral neuropathy in the area around the incision site.  

At his latest February 2005 VA examination for increase, the 
veteran reported continued chronic pain on a daily basis at a 
level of 7 on a scale of 10 which varies in duration from 
minutes to hours.  He also reported experiencing muscle 
spasms.  The pain is primarily located in his right mid-
thigh, and radiates to the upper kneecap and the hip.  He 
also reported numbness and tingling in the same area.  His 
condition is aggravated by use of the right leg, changes with 
the weather, and is relieved with medications and relaxation.  
He has flare-ups of the pain about three to four times a 
week, during which periods he has limited mobility and 
physical activity.  He said that he had difficulty doing 
prolonged driving with a clutch because of the pain in his 
right leg, but he was able to drive a car with an automatic 
transmission.  (At the March 2003 examination he reported 
that he had stopped working as a truck driver due to muscle 
spasms and falling).  He did use a cane and a brace for his 
right knee.  He denied any functional loss.

The examiner noted that she had also examined the veteran in 
March 2003 at which time the veteran had complained of 
symptoms that were consistent with peripheral neuropathy.  
(In March 2003 she had diagnosed the veteran with right femur 
degenerative joint disease, but in January 2004 she corrected 
that diagnosis to right femur sprain status post excision of 
myositis ossificans).  Electromyograph (EMG) nerve conduction 
studies at that time confirmed a diagnosis of peripheral 
neuropathy.  She noted that the veteran had a history of 
diagnosis for diabetes since 2000.  She observed that the 
veteran weighed 295 pounds, and he walked with the aid of a 
cane with a slightly antalgic gait.  There was a well-healed 
scar of about 25 centimeters over the lateral aspect of the 
right thigh.  There was subjectively decreased sensation to 
pinprick over the area of the scar.  There was subjective 
tenderness to palpitation in the thigh muscle.  The examiner 
noted no muscle atrophy, and stated that the veteran had full 
range of motion of the hip and knee joints without pain (at 
the March 2003 examination this same examiner also noted that 
the veteran had full range of motion at the hip and knee 
joints).  The examiner's diagnosis was as follows:  (1) 
superficial femur scar, numb to palpitation; (2) peripheral 
neuropathy of the lower extremities per EMG with nerve 
conduction studies; and (3) minimal right knee degenerative 
joint disease per x-ray.  She opined that the veteran's 
current peripheral neuropathy was not secondary to his 
service-connected myositis ossificans because he had been a 
diabetic for five years, and peripheral neuropathy is a well 
recognized complication of diabetes mellitus.               

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for the veteran's service-
connected myositis ossificans of the right thigh.  The VA 
examiners have in June 2002, March 2003, and February 2005, 
consistently found that the veteran has no limitation of 
motion with pain in the right hip and right knee.  He has 
been diagnosed with minimal degenerative joint disease of the 
right knee, and only right femur sprain status post excision 
of myositis ossificans.  The veteran has been granted service 
connection for the scar resulting from the surgery on his 
right femur.  The VA examiner in February 2005 opined that 
peripheral neuropathy in the lower extremities was due to the 
veteran's history of diabetes, and not to his service-
connected myositis ossificans of the right thigh.  The Board 
has considered that the veteran does experience chronic pain 
in the right thigh area, and pain on flare-ups.  However, 
that pain has not affected range of motion in the right hip 
and right knee.  Therefore, the Board further finds that the 
pain that the veteran experiences due to his service-
connected myositis ossificans is adequately compensated by 
the 10 percent disability rating that has been granted, along 
with the additional 10 percent disability rating for the 
service-connected surgical scar.  Under the circumstances, 
given the lack of evidence of sustained, objectively 
demonstrated limitation of motion with pain due to the 
veteran's service-connected myositis ossificans of the right 
thigh, the Board is of the opinion that an increased rating 
is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of the 10 
percent granted for the veteran's myositis ossificans of the 
right thigh disability.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006).

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record shows that the veteran has been 
hospitalized for his disability only once in order to have 
the growth on his right femur removed.  There is nothing in 
the record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

An increased rating for myositis ossificans of the right 
thigh, currently evaluated at 10 percent disabling, is 
denied.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


